EXAMINER'S COMMENT/AMENDMENT/REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment filed on 3/24/22, claims 1-5, 8-13 are currently pending in the application, with claims being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being
no allowable generic or linking claim.

In view of the amendment dated 3/24/22, all rejections set forth in the office action dated 11/20/21 are withdrawn. Additionally, Examiner conducted interviews on 7/11/22 and 7/12/22 with Applicant’s representative of record (Mr. Chao Gao), to improve the clarity of amended claim 1 and to discuss rejoinder of eligible withdrawn claims. The discussed and agreed upon amendment is captured herein below in the Examiner’s amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Chao Gao on 7/12/22.
The application has been amended as follows: 
•	In claim 1, replace the last paragraph starting with “wherein he comb-structured” and ending with “a salt cross-linked group” with the following:
	“wherein the comb-structured polymer pigment dispersing agent is a polymer composed of poly(ethylenimine) or its acid salt and one or more poly(carbonyl-carbonyl-
C3 to C6-alkyleneoxy) chains, wherein each of the poly(carbonyl-carbonyl-C3 to C6-alkyleneoxy)
chains has 3 to 80 carbonyl-C3 to C6-alkyleneoxy groups, and said one or more poly(carbonyl-carbonyl-C3 to C6-alkyleneoxy) chains are bound to the poly(ethylenimine) with an amide or a salt cross-linked group”.
•	Cancel withdrawn claim 12.
•	Replace withdrawn claim 13 with the following: 
A method for producing the water-based coating composition according to
claim 1, wherein the method comprises a step of mixing the coating film-forming resin (i) and the coloring pigment dispersion (ii) according to claim 1, to produce the water-based coating composition.

Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 10, 11 and 13, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 12, directed to the invention of a method for producing a coloring pigment dispersion (ii), to be used for preparation of the water-based coating composition according to claim 1, does not require all the limitations of an allowable product claim, and has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of groups II and IV as set forth in the Office action mailed on 4/6/22 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons For Allowance
4.	Claims 1-5, 8-11, 13 are allowed.
The following is an Examiner's Statement of Reasons for Allowance: 
	The presently cited claims are allowable over prior art to Koji et al. and Egusa et al. (of record) and Liu et al. (US 2010/0174046 A1).
	Koji teaches an aqueous pigmented coating composition comprising an acrylic film forming resin, a water-soluble acrylic resin and a melamine resin. Egusa teaches a paint composition comprising a pigment dispersion, wherein the pigment dispersion comprises a first pigment having a primary average particle diameter of 20-200 nm or made of carbon black having an average particle diameter of 100 nm or smaller, and a second pigment made of barium sulfate having a primary average particle diameter of 55 nm or smaller, with polyacrylate comb pigment dispersant. Liu teaches a polyethylenimine-based pigment comprising polyethyleneimine (PEI) backbone that is linked to two types of side chains of the following formulae:
	
    PNG
    media_image1.png
    158
    384
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    150
    382
    media_image2.png
    Greyscale

wherein A is C2-C12 alkylene that is optionally substituted with C1-C6 alkyl, R is a linear or branched, saturated or unsaturated alkanecarboxylic acids having from 1 to 22 carbon atoms or an unsaturated fatty acid residue or a hydroxycarboxylic residue or a polyester residue obtained from polycondensation of hydroxycarboxylic acids, or an acid terminated polyether, and n and m independently are a number from 1 to 100. However, the combination of cited references fail to teach or suggest a water based coating comprising claimed film forming resin (i), in combination with a pigment dispersion (ii) comprising pigment particles having a 90% volume particle diameter of 100 nm or less, and a pigment dispersant having poly(carbonyl-carbonyl-C3-C6-alkylenoxy) chains that are bound to poly(ethylenimine) within the scope of the claimed invention. Therefore, the presently claimed invention is deemed allowable over closest prior art of record as per said art neither anticipating nor rendering obvious, alone or in combination, the presently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762